Title: From Thomas Jefferson to Robert Smith, 3 January 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to 
                        mr Smith. 
                     Jan. 3. 05.
                  
                  I recieve your letter of yesterday in the kind light in which you intended it: and as it suggests not a loss of you in our administration but only a change of position, I permit myself to consider whether it will lessen our difficulty. it brings the question to this point whether it is easier to find an Attorney general or a Secretary of the Navy? I apprehend it is easiest to find the former. I know of three persons who might do for the latter: but they are all in business which I think they would not leave. as you do not permit me to consult my coleagues will you name to me the three persons you contemplate and let me have a minute’s conversation with you on the subject? affectionate salutations.
               